DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
Response to Amendment
Claims 1, 11, 13-16, and 18-20 are pending in the Amendment filed 03/01/2022.
Applicant’s amendments have overcome the rejections of record, and put the Application in condition for allowance. 
Claims 1, 11, 13-16, and 18-20 are allowed. 
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 03/01/2022, with respect to claims 1, 11, and 16 have been fully considered and are persuasive.  The prior art rejections of record have been withdrawn. 
Applicant argues as to claim 1, 11, and 16: “Regarding the rejection in view of the cited art, claims 1, 11 and 16 recite that the apparatus includes a plurality of the turntables, each with a rotatable platform, and a pneumatic hammer generates an impulse against the bottom most one of the turntables. Becker does not teach stacked turntables. Cheng teaches placing air hammers at a top of the apparatus. Thus, the combination of Becker and Cheng does not teach configuration in which a pneumatic hammer generates an impulse against a bottom most one of a stacked set of turntables. Accordingly, it is respectfully submitted that claims 1, 11 and 16 are patentable over the cited art. Removal of the rejections against these claims is requested.” [“Remarks”, pg. 5, para. 4].
In response, this argument is persuasive for the reasons put forth by Applicant. Additionally, one of ordinary skill in the art would not be motivated to replace the ultrasonic generator at the bottom of the rotational apparatus, of Becker, to include the air hammer of Cheng, because the purpose of the ultrasonic generator of Becker, “to prevent the setting of the coating material…the vibration keeps the coating material viscous so that the coating material cannot set” [para. 0033], would likely not be achieved by an intermittent air hammer. 
For the foregoing reasons, the prior art rejections of record are withdrawn. 
Allowable Subject Matter
Claims 1, 11, 13-16, and 18-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed 03/01/2022 have overcome the rejections of record, and put the Application in condition for allowance. 
The closest prior art of record, Becker and Cheng, fail to teach or suggest, alone or together, an apparatus for depowdering a workpiece printed from a laser powder bed fusion process comprising the combination of features of: “wherein in operation, the turntable is configured to rotate in one direction R1 and the platform is configured to rotate in another direction R2, to thereby reorient the rotational forces applied to the workpiece, wherein: R1 is clockwise and R2 is counterclockwise; or R2 is clockwise and R1 is counterclockwise”; “a plurality of turntables configured for being stacked one on top of the other”; “wherein at least one platform is disposed on each of the turntables and configured to receive the workpieces, and in operation the at least one platform rotates to reorient the rotational forces applied to the workpieces”; and “an impulse generator, that is a pneumatic hammer configured to generate an impulse against the bottom-most one of the turntables”, as recited in amended claim 1, and in conjunction with the other limitations thereof. 
Likewise, as to the independent method claims 11 and 16, apparatus features corresponding to those above, of claim 1, are also claimed in the methods of depowdering a plurality of workpieces printed from laser powder bed fusion process, and in conjunction with the other limitations thereof. 
Claims 13-15 are considered allowable based on their dependence on claim 11.
Claims 18-20 are considered allowable based on their dependence on claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McMurtry et al. (US 11123924 B2) and Price et al. (US 20190291347 A1) are cited to show treatment apparatus and methods for additive manufactured articles [Abstracts]; and McCloskey et al. (US 20030152659 A1) is cited to show an apparatus comprising vertically stacked rotating trays [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713